

116 HR 3489 IH: Higher Education Mental Health Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3489IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Trone (for himself, Ms. Wild, Mr. Joyce of Pennsylvania, Ms. Shalala, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Education to establish an Advisory Commission on Serving and Supporting Students with Mental Health Disabilities in Institutions of Higher Education, and for other purposes. 
1.Short titleThis Act may be cited as the Higher Education Mental Health Act of 2019. 2.Findings and Purposes (a)FindingsCongress finds the following: 
(1)More than 75 percent of mental health conditions begin before the age of 24. (2)More than 25 percent of students between the ages of 18 and 24 reported a mental health concern. 
(3)More than 50 percent of students between the ages of 18 and 24 reported having a severe psychological problem. (4)More than 50 percent of students between the ages of 18 and 24 reported feelings of hopelessness. 
(5)Higher education counseling centers are devoting more time to rapid-response treatment with more than 25 percent of students who sought help reporting they had intentionally hurt themselves. (6)Over a 5-year period, counseling center utilization increased by an average of 30 to 40 percent, while enrollment increased by only 5 percent, forcing institutions to stretch mental health services to more students without increasing resources. 
(b)PurposesThe purposes of this Act are the following: (1)To ensure States and institutions of higher education are provided with accurate information on the mental health concerns facing students. 
(2)To provide detailed recommendations that institutions of higher education, States, and the Federal Government can take to improve the mental health services available to students and properly treat the rising number of students with mental health issues. 3.Advisory Commission on Serving and Supporting Students with Mental Health Disabilities in Institutions of Higher Education (a)In generalThe Secretary of Education shall establish a commission to be known as the Advisory Commission on Serving and Supporting Students with Mental Health Disabilities in Institutions of Higher Education (referred to in this section as the Commission). 
(b)Membership 
(1)Total number of membersThe Commission shall include not more than 20 members, who shall be appointed by the Secretary of Education in accordance with paragraphs (2) and (3). (2)Members of the commissionThe Commission shall include 1 representative from each of the following: 
(A)The Office of Postsecondary Education of the Department of Education. (B)The Office of Special Education and Rehabilitation Services of the Department of Education. 
(C)The Office of Civil Rights of the Department of Education. (D)The Office of Civil Rights of the Department of Justice. 
(E)The National Council on Disability. (F)A membership association for administrative and personnel professionals focused on creating an inclusive higher education environment for individuals with disabilities, as determined by the Secretary. 
(G)An organization that represents the Protection and Advocacy for Individuals with Mental Illness program, as determined by the Secretary. (H)An organization operated by and representing secondary and postsecondary education students with mental health disabilities advocating for mental health services and suicide prevention. 
(I)An organization representing college and university counseling directors. (3)Additional members of the commissionIn addition to the members included under paragraph (2), the Commission shall include the following: 
(A)Four members from leadership of institutions of higher education who have demonstrated experience in successfully supporting the retention and graduation of students with mental health disabilities, including from counseling and psychiatric services staff. With respect to such 4 members, 1 member shall be a staff member of a 2-year degree-granting institution of higher education, 1 member shall be a staff member from a 4-year degree-granting institution of higher education, 1 member shall be a member of campus law enforcement, and 1 member shall serve as a general counsel. Such 4 members shall represent institutions of differing sizes. (B)Three members from family members of individuals who are— 
(i)enrolled in an institution of higher education on the date such family member is appointed to the Commission; or (ii)former students with a mental health disability. 
(C)Four members from individuals with mental health disabilities, including not less than 2 individuals enrolled in an institution of higher education on the date of appointment to the Commission. Any remaining member shall be an individual with a mental health disability who has attended an institution of higher education. (4)TimingThe Secretary of Education shall establish the Commission and appoint the members of the Commission not later than 60 days after the date of enactment of this Act. 
(c)Chairperson and vice chairpersonThe Commission shall select a chairperson and vice chairperson from among the members of the Commission. Either the chairperson or the vice chairperson shall be a student or former student with a mental health disability. (d)Meetings (1)In generalThe Commission shall meet at the call of the chairperson, but not less often than 8 times. 
(2)First meetingNot later than 60 days after the appointment of the members of the Commission under subsection (b), the Commission shall hold the Commission’s first meeting. (e)DutiesThe Commission shall conduct a study, using the highest quality and most representative data and research available, and prepare a report for the Secretary of Education that includes the following: 
(1)Findings from stakeholders, including through solicitation of public testimony, related to the challenges faced by students with mental health disabilities in institutions of higher education, including— (A)the services available to students with mental health disabilities in institutions of higher education and their effectiveness in supporting these students; 
(B)the impact of policies and procedures that help or hinder the goal of providing equal opportunity for students with mental health disabilities, such as reasonable accommodation policies, mandatory and voluntary leave policies, and disciplinary policies; (C)the use of protected health information of students with mental health disabilities by institutions of higher education, including the extent to which campus-based mental health providers share this information with college or university officials without student consent; and 
(D)the impact of providing mental health services on a student’s academic performance, well-being, and ability to complete college. (2)Conclusions on the major challenges facing students with mental health disabilities in institutions of higher education. 
(3)Recommendations to improve the overall education, and retention and graduation rates, of students with mental health disabilities in institutions of higher education, with the goal of helping these students access educational opportunities equal to those of their non-disabled peers. (f)Commission personnel matters (1)Travel expensesThe members of the Commission shall not receive compensation for the performance of services for the Commission, but shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. Notwithstanding section 1342 of title 31, United States Code, the Secretary of Education may accept the voluntary and uncompensated services of members of the Commission. 
(2)StaffThe Secretary of Education may designate such personnel as may be necessary to enable the Commission to perform its duties. (3)Detail of government employeesAny Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption of loss of civil service status or privilege. 
(4)Facilities, equipment, and servicesThe Secretary of Education shall make available to the Commission, under such arrangements as may be appropriate, necessary equipment, supplies, and services. (g)Reports (1)Interim and final reportsThe Commission shall prepare and submit to the Secretary of Education, as well as the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives— 
(A)an interim report that summarizes the progress of the Commission, along with any interim findings, conclusions, and recommendations as described in subsection (e); and (B)a final report that states final findings, conclusions, and recommendations as described in subsection (e). 
(2)Preparation and submissionThe reports described in paragraph (1) shall be prepared and submitted— (A)in the case of the interim report, not later than 1 year after the date on which all the members of the Commission are appointed; and 
(B)in the case of the final report, not later than 2 years after the date on which all the members of the Commission are appointed. (h)TerminationThe Commission shall terminate on the day after the date on which the Commission submits the final report under subsection (g). 
4.GAO studyNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that examines the challenges faced by students with mental health disabilities in institutions of higher education, including— (1)the services available to students with mental health disabilities in institutions of higher education and their effectiveness in supporting these students; 
(2)the impact of policies and procedures that help or hinder the goal of providing equal opportunity for students with mental health disabilities, such as reasonable accommodation policies, mandatory and voluntary leave policies, and disciplinary policies; (3)the use of protected health information of students with mental health disabilities by institutions of higher education, including the extent to which campus-based mental health providers share this information with college or university officials without student consent;  
(4)the impact of providing mental health services on a student’s academic performance, well-being, and ability to complete college; (5)conclusions on the major challenges facing students with mental health disabilities in institutions of higher education; and 
(6)recommendations to improve the overall education, and retention and graduation rates, of students with mental health disabilities in institutions of higher education, with the goal of helping these students access educational opportunities equal to those of their non-disabled peers.  